DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to an application filed on 08/17/2020, in which claims 1 - 20 are pending and presented for examination.

Information Disclosure Statement
3.	The Examiner has considered the references listed on the Information Disclosure Statements (IDS) submitted on 08/17/2020 based on the provisions of 37 CFR § 1.97.  

Claim Objection
Examiner objects to the language used in recitation of Claim 10. The structure of the sentence used in the first prong of Claim 10 is obscure and reflects a grammatical error. (“… to reconstruct the image comprises to:


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 3 - 6, 8 – 14, 17 – 18, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molgaard et al. (US 20050276496 A1), hereinafter “Molgaard”, in view of Cho et al. (US 20050013363 A1), hereinafter “Cho,” and in further view of Kim et al. (US 20150016550 A1), hereinafter “Kim.”

	In regard to claim 1, Molgaard discloses: an apparatus for encoding image data, (See Molgaard , Abstract: invention relates to lossless, near-lossless, and lossy compression and decompression of digital image data; Par. 0141: encoding stage of the present invention makes use of different statistical encoding schemes) comprising: 
a processor (Fig. 3: encoding block processor; Par. 0082: compression section comprising processors for performing various operations in relation to the compression) configured to:
access an image including multiple color planes; (See Molgaard, Par. 0020: receiving raw digital image data comprising a plurality of pixel values in one or more color planes from the image sensor; - (receiving image data comprising a plurality of pixel values in color planes implies accessing an image including multiple color planes)) 
 	encode an image including multiple color planes by encoding at least a first color plane and a second color plane of the multiple color planes; (See Molgaard, Par. 0029 and disclosure in Claim 1 of Molgaard: encoding scheme for the color plane of the cluster; Pars. 0097 - 0100: encoding and generating compressed stream of encoded pixel values)) 
	Molgaard is not specific about the subsequent limitations: 
 	determine a length of a first deblocking filter for the first color plane of the image; determine a length of a second deblocking filter for the second color plane of the image, wherein the length of the second deblocking filter is different from the length of the first deblocking filter; 
 	reconstruct the encoded image; 	apply the first deblocking filter to the first color plane of the reconstructed image; and apply the second deblocking filter to the second color plane of the reconstructed image.  
	However, Cho teaches: determine a length of a first deblocking filter for the first color plane of the image; (Cho discloses a processor that causes the system to: determine a first filter level based on a first color plane of the image, (Pars. 0011, 0017 and 0019: deblocking filter to reduce block efficiency effectively according to color information; selecting a length of a filter tap for interpolation on a basis of the color information of the input image; - color information implies information from color plane or color space; the length, or level of the filter is related to the number of tap as is well known in the art); - the first filter level specifies one or more thresholds that are used to select a length for a deblocking filter (Pars. 0115: Fig.10 depicts deblocking filtering performed based on the length of filter tap)) 
Cho also teaches: determine a length of a second deblocking filter for the second color plane of the image, (See again rationale applied on the basis of Cho and in regard to determining a first filter level, herein applied, mutatis mutandis to determining a second filter level specifying thresholds used to select a length for a deblocking filler; - (N.B.: Cho is not specific about first and second filter level or about first or second color plane of the image, however, the disclosure of the cited references as cited above would lead one of ordinary skill in the art to a reasonable interpretation of those features (as they relate to multiple color planes involving a first and second plane); See further in Cho, Figs. 4, 5 and Figs. 7 and 11 along with Pars. 0026 and 21: deblocking filter selector selecting a length of a deblocking filter tap for reducing block effect of the image on a basis of color information; filtering unit filtering image using a deblocking filter with the selected tap length) 
wherein the length of the second deblocking filter is different from the length of the first deblocking filter; (See Cho, as cited above in regard to the respective lengths of the deblocking filters, which, depending on specified threshold, might be different; - Cho, (Pars. 0115: Fig.10 and also Par. 0116 and Par. 0119) teaches: de-blocking filtering performed based on value of threshold values for deciding whether the deblocking filtering should be performed) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having both the references of Molgaard and Cho before him/her, to combine both references, in order to devise an apparatus for encoding video such that the apparatus includes a processor that causes the apparatus to determine first filter level and second fitter based respectively on a first color plane of the image and on a second color plane of the image, with the filter level specifying thresholds that are used to select a length for a de-blocking filter to be used in the process of encoding.
 	Moreover, Kim teaches: reconstruct the encoded image; (Kirn, Par. 0087: Video decoder 30 may reconstruct the original, unencoded video sequence using the data contained in the bitstream)
 	apply the first deblocking filter to the first color plane of the reconstructed image; (Kirn teaches: apply a deblocking filter to the first color plane using the first filter level, after reconstruction of the image, in Par. 0006: format-adaptive filtering scheme for applying a deblocking filter including enabling variable deblocking filtering for chroma components based on the color space of the video data being coded; See also Pars. 0049 and 0050, Pars. 0098 and 0100) and apply the second deblocking filter to the second color plane of the reconstructed image. (Kirn teaches: apply a deblocking filter to the second color plane using the second filter level. (See again Kim as cited above in Pars. 0006 and Pars. 0049 and 0050, Pars. 0098 and 0100)) 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho, and Kim before him/her, to combine those references, in order to devise an apparatus for encoding video such that the apparatus includes a processor that causes the apparatus to determine first filter level and second filter based respectively on a first color plane of the image and on a second color plane of the image, with the filter level specifying thresholds that are used to select a length for a de-blocking filter to be used in the process of encoding. Adding Kim to the combination would confer to the apparatus the ability to encode the first filter level and the second filter level in the encoded bistrearn and to apply correspondingly de-blocking filtering to first and the second color plane using the filter level, and the filter length.

	In regard to claim 3, the combination of Molgaard, Cho, and Kim discloses: the apparatus of claim 1, wherein the first color plane is a luminance color plane and the second color plane is a chrominance color plane (See Kim, Par. 0006: techniques of this disclosure include enabling variable deblocking filtering (e.g., enabling or disabling strong deblocking filtering) for chroma components based on the color space of the video data being coded; Par. 0024: For video data in the YCbCr color space, Y is a luma component and Cb and Cr are chroma components; for video data in the YCbCr color space, Y is a luma component, and Cb and Cr are non-luma components; See further Pars. 0038, 0076, and 0081; - Passages suggesting color planes classified as luminance color plane and chrominance color plane) 

 	In regard to claim 4, the combination of Molgaard, Cho, and Kim discloses: the apparatus of claim 1, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (See rationale applied to rejection of Claim 1 as analyzed above in regard to determining a length of a first deblocking filter for the first color plane of the image, determining a length of a second deblocking filter for the second color plane of the image, on the basis of Cho: disclosure of a processor that causes the system to: determine a first filter level based on a first color plane of the image, (Pars. 0011, 0017 and 0019: filter level specifies one or more thresholds that are used to select a length for a deblocking filter (Pars. 0115: Fig.10 depicts deblocking filtering performed based on the length of filter tap); - The disclosure of the above cited references relate to multiple color planes involving a first and second plane and to a deblocking filter selector selecting independently a length of a deblocking filter (Cho, Figs. 4, 5 and Figs. 7 and 11 along with Pars. 0026 and 21) 
 
	In regard to claim 5, the combination of Molgaard, Cho, and Kim discloses: the apparatus of claim 1, wherein the processor is configured to:{YB:01187527.DOCX }U.S. Patent Application Serial No. 16/995,078 Page 3 of 7 Preliminary AmendmentDated: January 10, 2021include the encoded image within an encoded bitstream; (Cho, Par. 0047: encoding unit 130 generates an encoded image (bitsteram); Par. 0068: restoring an image from a compressed bitstream (that is, an encoded image)) encode first information within the encoded bitstream that identifies the length of the first deblocking filter; (See Cho, Par. 0115: whether deblocking filtering should be performed, that is, the length of filter tap, and the like, are decided using a predetermined threshold value, on a basis of a block encoding mode, a CBP (Coded Block Pattern); See also rationale applied to rejection of Claim 1 as analyzed above in regard to encoding images and determining lengths of deblocking filters corresponding to first/second deblocking filter) and encode second information within the encoded bitstream that identifies the length of the second deblocking filter. (See Cho, as cited above with Par. 0115, applying the rationale applied for the preceding limitation in regard to encoding information related to the second deblocking filter)
. 
	In regard to claim 6, the combination of Molgaard, Cho, and Kim discloses: an apparatus for decoding image data, (See Cho, Abstract: video encoding/decoding apparatus) comprising: a processor configured to: reconstruct, from an encoded bitstream, an image including multiple color planes, comprising: decoding, from the encoded bitstream, residual data of at least a first color plane and a second color plane of the multiple color planes; (See Kim, Par. 0111: generate residual block data and to summer 62 to reconstruct the encoded block) and reconstructing the at least the first color plane and the second color plane of the multiple color planes; (See again Kim as cited above in Par. 0111 in regard to reconstructing process) determine a length of a first deblocking filter for the first color plane of the image; determine a length of a second deblocking filter for the second color plane of the image, (See rationale applied in rejection of Claim 1 as analyzed above) wherein the length of the second deblocking filter is different from the length of the first deblocking filter; (See again rationale applied in rejection of Claim 1 as analyzed above) apply the first deblocking filter to the first color plane of the reconstructed image; and apply the second deblocking filter to the second color plane of the reconstructed image. (The limitations of Claim 6 are similar to those of Claim 1 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 6. Therefore, the rationale applied to Claim 1 also applies, mutatis mutandis, to rejection of Claim 6, on the basis of the cited references of Molgaard, Cho, and Kim) 

	In regard to claim 8, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 6, wherein the processor is configured to: determine the length of the first deblocking filter for the first color plane of the image using first information encoded within the encoded bitstream; and{YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 4 of 7Preliminary AmendmentDated: January 10, 2021determine the length of the second deblocking filter for the second color plane of the image using second information encoded within the encoded bitstream. (Claim 8 limitations are similar to those of Claim 5 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 8. Therefore, the rationale applied to Claim 5 also applies, mutatis mutandis, to rejection of Claim 8, on the basis of the cited references of Molgaard, Cho, and Kim) 

	In regard to claim 9, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 6, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (Claim 9 limitations are similar to those of Claim 5 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 9. Therefore, the rationale applied to Claim 5 also applies, mutatis mutandis, to rejection of Claim 9, on the basis of the cited references of Molgaard, Cho, and Kim)
 
	In regard to claim 10, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 6, wherein: the multiple color planes of the image include a third color plane; (See rationale applied to rejection of Claim 1 as analyzed above; - Kim discloses multiple color planes including a third color plane; (See Kim, Par. 0075, 0077, 0081, and 0082: picture that have three separate color planes)) to reconstruct the image comprises to:(See Kim, Par. 0111: generate residual block data and to summer 62 to reconstruct the encoded block) and reconstruct the third color plane of the multiple color planes; and the processor is configured to: determine a length of a third deblocking filter for the third color plane of the image, wherein the length of the third deblocking filter is different from the length of the first deblocking filter; and apply the third deblocking filter to the third color plane of the reconstructed image. (The limitations of Claim 10 are similar to those of Claim 1, and Claim 6. (Claim 1 stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 6 and Claim 10. Therefore, the rationale applied to Claim 1 and Claim 6 also applies, mutatis mutandis, to rejection of Claim 10, on the basis of the cited references of Molgaard, Cho, and Kim) 

	In regard to claim 11, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 10, wherein the processor is configured to: determine the length of the first deblocking filter for the first color plane of the image using first information encoded within the encoded bitstream; and determine the length of the second deblocking filter for the second color plane of the image using second information encoded within the encoded bitstream. (The limitations of Claim 11 are similar to those of Claim 1, Claim 5, and Claim 10. (Claim 1 stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 5 and Claim 10. Therefore, the rationale applied to claims 1, 5, and 10, also applies, mutatis mutandis, to rejection of Claim 11, on the basis of the cited references of Molgaard, Cho, and Kim)  

	In regard to claim 12, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 10, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (The limitations of Claim 12 are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 12. Therefore, the rationale applied to Claim 4 and Claim 10 also applies, mutatis mutandis, to rejection of Claim 12, on the basis of the cited references of Molgaard, Cho, and Kim)
 {YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 5 of 7 Preliminary Amendment Dated: January 10, 2021  
	In regard to claim 13, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 9, where the processor is configured to determine the length of the first deblocking filter independent of determining the length of the second deblocking filter. (Claim 13 limitations are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 13. Therefore, the rationale applied to Claim 4 and Claim 9 also applies, mutatis mutandis, to rejection of Claim 13, on the basis of the cited references of Molgaard, Cho, and Kim)  

	In regard to claim 14, the combination of Molgaard, Cho, and Kim discloses: a method for decoding image data, comprising: reconstructing, from an encoded bitstream, an image including multiple color planes, comprising: decoding, from the encoded bitstream, residual data of at least a first color plane and a second color plane of the multiple color planes; and reconstructing the at least the first color plane and the second color plane of the multiple color planes; determining a length of a first deblocking filter for the first color plane of the image; determining a length of a second deblocking filter for the second color plane of the image, wherein the length of the second deblocking filter is different from the length of the first deblocking filter; applying the first deblocking filter to the first color plane of the reconstructed image; and applying the second deblocking filter to the second color plane of the reconstructed image. (Claim 14 limitations are similar to those of Claim 1 and Claim 6. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 14, on the basis of the cited references of Molgaard, Cho, and Kim)

	In regard to claim 17, the combination of Molgaard, Cho, and Kim discloses the method of claim 15, wherein determining the length of the first deblocking filter is independent of determining the length of the second deblocking filter. (Claim 17 limitations are similar to those of Claim 4 which stands for an encoding apparatus representing the counterpart of the decoding method of Claim 17. Therefore, the rationale applied to Claim 4 and Claim 15 also applies, mutatis mutandis, to rejection of Claim 17, on the basis of the cited references of Molgaard, Cho, and Kim)
 
	In regard to claim 18, the combination of Molgaard, Cho, and Kim discloses the method of claim 14, wherein: the multiple color planes of the image include a third color plane; reconstructing the image comprises: decoding, from the encoded bitstream, residual data of the third color plane of the multiple color planes; and reconstructing the third color plane of the multiple color planes; and the method further comprises: determining a length of a third deblocking filter for the third color plane of the image, wherein the length of the third deblocking filter is different from the length of the first deblocking filter; and applying the third deblocking filter to the third color plane of the reconstructed image. (The limitations of Claim 18 are similar to those of Claim 6, and Claim 10. Therefore, the rationale applied to rejection of Claim 6 and Claim 10 also applies, mutatis mutandis, to rejection of Claim 18, on the basis of the cited references of Molgaard, Cho, and Kim)

	In regard to claim 20, the combination of Molgaard, Cho, and Kim discloses the method of claim 19, wherein determining the length of the first deblocking filter is independent of determining the length of the second deblocking filter.


10.	Claims 2, 7, 15 – 16, and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Molgaard, in view of Cho and Kim, and in further view of Lainema et al. (US 20110170609 A1), hereinafter “Lainema.”

	In regard to claim 2, the combination of Molgaard, Cho, and Kim discloses: the apparatus of claim 1, but not the condition: wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, wherein the vertical filter is different from the horizontal filter.
	Lainema, however teaches: first deblocking filter comprising a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, (See Lainema, Par. 0048: selecting a deblocking filter among at least a first deblocking filter and a second deblocking filter for filtering a block boundary between two adjacent blocks of pixels; disclosure in Claim 16: deblocking filter selector further configured for: filtering a vertical block boundary between the first block and the second block first; and filtering a horizontal block boundary between the first block and a third block next; See also Pars. 0153 - 0155: Fig. 9f: the left side illustrates the horizontal block boundary filtering and the right side illustrates the vertical block boundary filtering; other pixel locations which are covered by the filtering window in both directions i.e. the horizontal block boundary filtering and vertical boundary filtering; See further disclosures in claims 12 and 15 of Lainema) wherein the vertical filter is different from the horizontal filter. (See Lainema, Par. 0048 as cited above and Pars. 0153 – 0155: use of different filtering windows; - The combination of citations suggests that the vertical filter is different from the horizontal filter)  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Molgaard, Cho, Kim, and Lainema, before him/her, to combine those references, in order to devise an apparatus for encoding video such that the apparatus includes a first deblocking filter comprising a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, the vertical filter being different from the horizontal filter.

	In regard to claim 7, the combination of Molgaard, Cho, and Kim discloses the apparatus of claim 6, wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, wherein the vertical filter is different from the horizontal filter. (Claim 7 limitations are similar to those of Claim 2 which stand for an encoding apparatus representing the counterpart of the decoding apparatus of Claim 2. Therefore, the rationale applied to Claim 2 also applies, mutatis mutandis, to rejection of Claim 6, on the basis of the cited references of Molgaard, Cho, Kim, and Lainema)

	In regard to claim 15, the combination of Molgaard, Cho, and Kim discloses the method of claim 14, wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries, wherein the vertical filter is different from the horizontal filter. (Claim 15 limitations are similar to those of Claim 2 in regard to vertical/horizontal filter applied across block boundaries. Therefore, the rationale applied to Claim 2 also applies, mutatis mutandis, to rejection of Claim 15, on the basis of the cited references of Molgaard, Cho, Kim, and Lainema)
 
	In regard to claim 16, the combination of Molgaard, Cho, Kim, and Lainema discloses the method of claim 15, wherein: determining the length of the first deblocking filter comprises determining the length of the first deblocking filter using first information encoded within the encoded bitstream; and determining the length of the second deblocking filter comprises determining the length of the second deblocking filter using second information encoded within the encoded bitstream. (Claim 16 limitations are similar to those of Claim 1, Claim 2 and Claim 5. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 16, on the basis of the cited references of Molgaard, Cho, Kim, and Lainema)
{YB:01187527.DOCX } U.S. Patent Application Serial No. 16/995,078 Page 6 of 7 Preliminary Amendment Dated: January 10, 2021  
	In regard to claim 19, the combination of Molgaard, Cho, and Kim discloses the method of claim 18, wherein: the first deblocking filter comprises a vertical filter applied vertically across horizontal block boundaries and a horizontal filter applied horizontally across vertical block boundaries; the vertical filter is different from the horizontal filter; determining the length of the first deblocking filter comprises determining the length of the first deblocking filter using first information encoded within the encoded bitstream; and determining the length of the second deblocking filter comprises determining the length of the second deblocking filter using second information encoded within the encoded bitstream. (Claim 19 limitations are also contained in those of Claim 1, Claim 2 and Claim 5. Therefore, the rationale applied to those claims also applies, mutatis mutandis, to rejection of Claim 19, on the basis of the cited references of Molgaard, Cho, Kim, and Lainema)
  

References considered but not cited
11.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Zhou (US 20100220931 A1) teaches EDGE ADAPTIVE DEBLOCKING FILTER AND METHODS FOR USE THEREWITH.
		Gao et al. (US 9042458 B2) teaches Multi-threaded implementations of deblock filtering.
		Min et al. (US 9118915 B2) teaches Method and apparatus for encoding video by using deblocking filtering, and method and apparatus for decoding video by using deblocking filtering.
		Tsai et al. (US 20190238890 A1) teaches LENGTH-ADAPTIVE DEBLOCKING FILTERING IN VIDEO CODING.
	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487